DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 23 May 2022 and not repeated herein are withdrawn.

Claim Interpretation
Claim 1 recites the transitional phrase “having.” “Transitional phrases such as "having" must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products Inc., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000)” see MPEP 2111.03, IV. For purposes of examination, the transitional phrase “having” is interpreted as being open due to claim 1 reciting “five or more layers.”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (JPH 091713A, herein machine translation is used for all citations) in view of Kismarton (US 20160009368 A1), Woodard et al. (US-20140151507-A1), and Verpoest (WO 2015098470 A1, US 20170028689 A1 used for all citations as an English language equivalent) as evidenced by Maddah (Polypropylene as a promising Plastic: A review, 2016, American Journal of Polymer Science, Pages 1-11 (Year: 2016)).
Regarding claim 1, Masuda teaches a laminate having a laminated structure of five layers wherein each layer is a resin (matrix) impregnated fiber reinforced composition layer (Masuda, Par. 0001, 0022-0029), wherein the resin in all the resin impregnated fiber reinforced composition layers is a thermoplastic (polypropylene) resin (Masuda, Par. 0029), where it is well known in that art that polypropylene resins have a melting temperature of 130°C to 171°C as evidenced by Maddah (Maddah, Page 3), which lies within the claimed range of 50 to 300°C, and therefore satisfies the claimed range, see MPEP 2131.03. Masuda further teaches that the laminate has a laminated structure with a plurality of unit layers each having five layers wherein the layers are stacked on one another (Masuda, Par. 0022-0029).
Masuda does not teach that the fibers are oriented unidirectionally or that the angles of the orientation axes of the layers satisfy the following relationship (α-1) layer: 0°, (β-1) layer: 40° to 42°, (γ-1) layer: 83° to 97°, (δ-1) layer: -40° to -42°, (ε-1) -2° to 2°.
Kismarton teaches a laminate having a laminated structure of five or more layers (two α layers, two β layers, and a γ layer) wherein each layer is a resin impregnated fiber reinforced composition layer in which fibers are oriented unidirectionally (Kismarton, Par. 0020-0026, 0038, Fig. 1a and 1b). Kismarton further teaches wherein the laminate has a laminated structure with a plurality of unit layers each having five layers (two α layers, two β layers, and a γ layer) wherein the layers are parallel to one another (Kismarton, Par. 0020-0026, 0042, 0046, 0049, Fig. 1a, 1b, and 6). Kismarton further teaches wherein the layers are each a resin impregnated fiber reinforced composition in which fibers are oriented unidirectionally (Kismarton, Par. 0020-0021, and 0038). Kismarton further teaches wherein the orientation axes of the layers satisfy the following relationship: (α-1): 0° (+α), (β-1): 15°-35° (+β), (γ-1): 90° (+γ), (δ-1): (-15°)-(-35°) (-β), (ε-1): 0° (-α) (Kismarton, Par. 0023-0026). Kismarton’s (α-1), (γ-1), and (ε-1) layer angles of 0°, 90°, and 0° lie within the claimed ranges of 0°, 83°-97°, and (-2°)-2° respectively, and therefore satisfy the claimed ranges, see MPEP 2131.03.
Since both Masuda and Kismarton are analogous art as they both teach a laminate having a laminate structure of 5 layers wherein each layer is a resin impregnated fiber reinforced composition layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Kismarton to orient the fibers of Masuda unidirectionally and create the layers of Masuda to have an orientation axis that satisfies the relationship of Kismarton. This would allow for improved lengthwise strength, transverse strength, bearing strength, and stiffness of the laminate structure (Kismarton, Par. 0022-0026).
Modified Masuda does not teach that the (β-1) layer is from 40° to 42° and the (δ-1) layer is from -40° to -42°.
Woodard teaches a laminate having a laminated structure of five or more layers parallel to one another wherein each layer is a resin impregnated fiber reinforced composition layer (Woodard, Abstract, Par. 0002-0005). Woodard further teaches that the second and fourth layers have angles of orientation of 10° to 40° and -10° to -40° respectively, which corresponds to the instant (β-1) and (δ-1) layers (Woodard, Par. 0002-0005 and 0022). Woodard’s angle of orientation of 10° to 40°, and -10° to -40° overlap the claimed ranges of 40° to 42° and -40° to -42° respectively, and therefore establish a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I.
Since both modified Masuda and Woodard are analogous art as they both teach a laminate having a laminate structure of 5 layers wherein each layer is a resin impregnated fiber reinforced composition layer wherein the second and fourth layers have angles of orientation of less than 45°, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Woodard to create the layers (β-1) and (δ-1) of modified Masuda to have an angle of orientation within the claimed range. This would allow for a substantial increase in strength in the longitudinal direction (Woodard, Par. 0022).
Modified Masuda does not teach wherein the laminate is a press sheet.
Verpoest teaches a laminate having a laminated structure comprising a plurality of layers wherein the plurality of layers comprises a polypropylene resin impregnated carbon fiber reinforced composition (Verpoest, Abstract, Par. 0067-0070, 0088, and 0125-0128). Verpoest further teaches wherein the laminate is a press sheet (Verpoest, Abstract, Par. 0001, 0113, 0141, 0164, and 0225 – see press mold). 
Since both modified Masuda and Verpoest are analogous art as they teach laminated structures comprising a plurality of layers wherein the plurality of layers comprises a polypropylene resin impregnated carbon fiber reinforced composition (Kismarton, Par. 0021), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Verpoest to modify modified Kismarton and create the laminate as a press sheet. This would allow for increased continuous productivity by shortening the molding cycle (Verpoest, Par. 0086, 0113, 0164).
Regarding claim 3, modified Masuda teaches that the orientation axes of the layers satisfy the following relationship: (α-1): 0° (+α), (β-1) 10°-40°, (γ-1) 90° (+γ), (δ-1): (-10°)-(-40°), (ε-1): 0° (-α) (Kismarton, Par. 0023-0026; Woodard, Par. 0002-0005 and 0022). Modified Masuda’s (α-1), (γ-1), and (ε-1) layer angles of 0°, 90°, and 0° lie within the claimed ranges of 0°, 85°-95°, and (-2°)-2° respectively, and therefore satisfy the claimed ranges, see MPEP 2131.03. Modified Masuda’s (β-1) and (δ-1) layer angles of 10°-40° and (-10°)-(-40°) overlap the claimed ranges of 40° and -40° respectively, and therefore establish a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I.
Regarding claim 4, modified Masuda teaches that the angles of orientation of the (β-1) and (δ-1) layers are 10°-40° and (-10°)-(-40°) respectively, (Woodard, Par. 0002-0005 and 0022). This results in a difference between the absolute value of the angles of orientation of the layers of 0° to 30°, which overlaps the claimed range of 8° or less, and therefore establishes a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I.
Regarding claim 5, modified Masuda teaches that the fiber in all the resin impregnated fiber reinforced composition layer is a carbon fiber (Masuda, Par. 0029).
Regarding claim 6, modified Masuda teaches that the resin in all the resin impregnated fiber reinforced composition layer is a propylene-based polymer (Masuda, Par. 0029).

Response to Arguments
Applicant’s remarks and amendments filed 09 August 2022 have been fully considered.
Applicant first argues that Kismarton teaches away from the newly amended claimed ranges for the (β-1) and (δ-1) layers. This is not found persuasive for the following reasons:
A new grounds of rejection has been made above. The new grounds of rejection now relies upon newly cited Woodard to teach the claimed limitations regarding the angle of orientation for the (β-1) and (δ-1) layers.
Kismarton teaches that the angles of 15 to 35 and -15 to -35 degrees have greater strength than that of traditional 45 and -45 degree fibers as pointed out by Applicant (Kismarton, Par 0027). Therefore, Kismarton teaches away from using 45 and -45 degree fibers. However, this does not teach away from using fibers with an angle of orientation of less than 45 degrees and greater than -45 degrees. Applicant does not claim 45 or -45 degree fibers and instead claims 40 to 42 and -40 to -42 degree fibers. Therefore, Kismarton does not teach away from Applicants claimed 40 to 42 and -40 to -42 degree fibers.
Secondly, Applicant argues that the presently claimed range of fibers have superior properties over the prior art of record. This is not found persuasive for the following reasons:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). The nonobviousness of a broader claimed range [or genus] can be supported by evidence based on unexpected results from testing a narrower range [or species] if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979). See MPEP 716.02(d), I. One of ordinary skill in the art would be unable to determine a trend based upon this limited data to reasonably extend the probative data to the much more broadly claimed features as discussed above. Therefore, the inventive and comparative examples are not commensurate in scope with the claimed invention in view of MPEP 716.02(d).
Also, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d), II.  The inventive examples appear to utilize 30 to 40 degree β-1 fibers and -30 to -40 δ-1 fibers as shown in tables 1-2 of the instant specification, whereas claim 1 claims 40 to 42 and -40 to -42 degree fibers. There are no inventive examples at the endpoints of 42° or -42° for the β-1 and δ-1 fibers. Further, there exists examples (EX. A2 and A3) that exist outside the claimed range for the β and δ fibers yes are working examples and thus adequately show the superior property. Further, Applicant only provides inventive data utilizing 90 degree γ-1 fibers whereas claim 1 broadly claims 83° to 97°. Further, Applicant only provides inventive data utilizing 0 degree ε-1 fibers whereas claim 1 broadly claims -2° to 2°. One of ordinary skill in the art would not be able to reasonably conclude that all combinations of the claimed angles would necessarily yield the asserted superior and unexpected results.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/JAMES C YAGER/Primary Examiner, Art Unit 1782